UNITED STATES SECURITIES AND EXCHANGE COMMISSION WashingtonD.C.20549 FORM 10-Q (MarkOne) oQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December31, 2010 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 0-17325 (Exact name of registrant as specified in its charter) Colorado 88-0218499 (State of Incorporation) (I.R.S. Employer Identification No.) 5444 Westheimer Road Suite1440 Houston, Texas77056 (Address of principal executive offices, including zip code) (713) 626-4700 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 (the “Exchange Act”) during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated filer x Non-accelerated filero Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o Nox Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: The number of shares of common stock, par value $0.0001 per share, outstanding as of January 31, 2011 was 738,408,854 TABLE OF CONTENTS ERHC ENERGY INC. PartI. Financial Information Page Item 1. Financial Statements 4 Unaudited Consolidated Balance Sheets at December31, 2010 and September30, 2010 4 Unaudited Consolidated Statements of Operations for the Three Months Ended December31, 2010 and 2009, and for the period from inception, September5, 1995 to December31, 2010 5 Unaudited Consolidated Statements of Cash Flows for the Three Months Ended December31, 2010 and2009, and for the period from inception, September5, 1995 to December31, 2010 6 Notes to Unaudited Consolidated Financial Statements 8 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures about Market Risk 20 Item 4. Controls and Procedures 21 Part II. Other Information Item 1. Legal Proceedings 22 Item 6. Exhibits 23 Signatures 24 1 Table of Contents Forward-Looking Statements ERHC Energy Inc. (also referred toas the “Company” and denoted by the use of the pronouns “we,” “our” and “us” as the case may be in this Report) or its representatives may, from time to time, make or incorporate by reference certain written or oral statements of historical fact,statementsthatinclude, but are not limited to, information concerning the Company’s possible or assumed future business activities and results of operations and statements about the following subjects: • business strategy; • growth opportunities; • future development of concessions, exploitation of assets and other business operations; • future market conditions and the effect of such conditions on the Company’s future activities or results of operations; • future uses of and requirements for financial resources; • interest rate and foreign exchange risk; • future contractual obligations; • outcomes of legal proceedings including, without limitation, the ongoing investigations of the Company; • future operations outside the United States; • competitive position; • expected financial position; • future cash flows; • future liquidity and sufficiency of capital resources; • future dividends; • financing plans; • tax planning; • budgets for capital and other expenditures; • plans and objectives of management; • compliance with applicable laws; and • adequacy of insurance or indemnification. These types of statements and other forward-looking statements inherently are subject to a variety of assumptions, risks and uncertainties that could cause actual results, levels of activity, performance or achievements to differ materially from those expected, projected or expressed in forward-looking statements.These risks and uncertainties include, among others, the following: • general economic and business conditions; • worldwide demand for oil and natural gas; • changes in foreign and domestic oil and gas exploration, development and production activity; • oil and natural gas price fluctuations and related market expectations; • termination, renegotiation or modification of existing contracts; • the ability of the Organization of Petroleum Exporting Countries, commonly referred to as “OPEC”, to set and maintain production levels and pricing, and the level of production in non-OPEC countries; • policies of the various governments regarding exploration and development of oil and gas reserves; • advances in exploration and development technology; • the political environment of oil-producing regions; • political instability in the Democratic Republic of Sao Tome and Principe and the Federal Republic of Nigeria • casualty losses; • competition; • changes in foreign, political, social and economic conditions; • risks of international operations, compliance with foreign laws and taxation policies and expropriation or nationalization of equipment and assets; • risks of potential contractual liabilities; • foreign exchange and currency fluctuations and regulations, and the inability to repatriate income or capital; • risks of war, military operations, other armed hostilities, terrorist acts and embargoes; 2 Table of Contents • regulatory initiatives and compliance with governmental regulations; • compliance with environmental laws and regulations • compliance with tax laws and regulations; • customer preferences; • effects of litigation and governmental proceedings; • cost, availability and adequacy of insurance; • adequacy of the Company’s sources of liquidity; • labor conditions and the availability of qualified personnel; and • various other matters, many of which are beyond the Company’s control. The risks and uncertainties included here are not exhaustive.Other sections of this report and the Company’s other filings with the U.S. Securities and Exchange Commission (“SEC”) include additional factors that could adversely affect the Company’s business, results of operations and financial performance.Given these risks and uncertainties, investors should not place undue reliance on our statements concerning future intent.Our statements included in this report speak only as of the date of this report.The Company expressly disclaims any obligation or undertaking to release publicly any updates or revisions to any of our statements to reflect any change in its expectations with regard to the statements or any change in events, conditions or circumstances on which any forward-looking statements are based. 3 Table of Contents PARTI. FINANCIAL INFORMATION Item 1. Financial Statements ERHC ENERGY INC. A CORPORATION IN THE DEVELOPMENT STAGE UNAUDITED CONSOLIDATED BALANCE SHEETS December31, September30, ASSETS Current assets: Cash and cash equivalents $ $ Marketable securities Prepaid expenses and other Total current assets DRSTP concession fee Furniture and equipment, net Deferred tax asset Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Accounts payable and accrued liabilities $ $ Accounts payable, related party - Accrued interest Current portion of convertible debt Total current liabilities Commitments and contingencies: Shareholders' equity: Preferred stock, par value $0.0001; authorized 10,000,000; none issued and outstanding - - Common stock, par value $0.0001; authorized 950,000,000 shares; issued and outstanding 738,408,854 and 729,317,944 shares at December31, 2010 and September30, 2010, respectively Additional paid-in capital Accumulated deficit ) ) Total shareholders’ equity Total liabilities and shareholders' equity $ $ The accompanying notes are an integral part of these consolidated financial statements 4 Table of Contents ERHC ENERGY INC. A CORPORATION IN THE DEVELOPMENT STAGE UNAUDITED CONSOLIDATED STATEMENTS OF OPERATIONS Three Months Ended December31, September5, 1995 (inception) to December31, Costs and expenses: General and administrative $ $ $ Depreciation and depletion Gain on sale of partial interest in DRSTP concession - - ) Write-offs and abandonments - - Total costs and expenses ) ) ) Other income and (expenses): Interest income Gain (loss) from settlements - - Other income - - Interest expense ) ) ) Provision for loss on deposits - - ) Loss on extinguishment of debt - - ) Total other income and (expenses), net ) ) Loss before income taxes ) ) ) Benefit (provision) for income taxes: Current - - ) Deferred - - Total benefit (provision) for income taxes - - ) Net loss $ ) $ ) $ ) Net loss per common share - basic and diluted $
